EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Amir Behnia on 8/20/21.
Claim amendments:
Claims 1, 8, 13, and 18 should been amended as presented in the attached PDF claim set kindly provided by Amir Behnia (please see PTO-403 for additional details). 
Claims 1-20 are allowed. 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
With respect to Claim 1, features with respect to transverse stretching systems or sequential stretching systems using guide rail(s) and control rail(s) to alter the distance between clips, and thus change the tension and working width of film across particular regions is known in the art (see cited art). The claims are allowed over the prior art of record as none of the references, alone or in combination, disclose the invention of a stretching system specifically including at least two successive guide clips interconnected by a control clip or at least two successive control clips interconnected by a guide clip with a connector hinging together one of the guide clips and an adjacent control clip such that the guide clips can be moved along the at least one first section and the at least one second section of the guide rail, for which purpose the guide clips are meshed with the guide rail or the at least one guide rail surface, and the control clips can be moved along the guide rail over the at least one first section and are meshed with the associated control rail or the associated control rail surface in the region of the at least one second section such that each of the control clips and each clamping device associated with 
Such a system for altering the distance between clips is not taught by the prior art. Thus, one would only arrive at the invention of the stretching system as claimed (see specific language in Claim 1), by using improper hindsight reasoning from knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.
Claims 2-20 are allowable based on their dependency to allowable Claim 1. Therefore, Claims 1-20 have been found allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, e.g. “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ANNE M KOZAK/Primary Examiner, Art Unit 3732